Citation Nr: 1644407	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  10-12 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral (left and right) upper extremity neurological disability - including radiculopathy.

3.  Entitlement to an initial rating higher than 50 percent for a mood disorder with depressive features.

4.  Entitlement to an initial rating higher than 20 percent from October 30, 2003 to April 16, 2008, and higher than 40 percent since, for a lumbar spine (low back) disability.

5.  Entitlement to an initial rating higher than 30 percent for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS) and secondary esophagitis and fecal incontinence.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active military service from January to April 1978.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In particular, in a September 2008 rating decision the RO granted the Veteran's claim of entitlement to service connection for a lumbar spine disability and assigned an initial 20 percent rating.  In response, he appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others; this change in rating, over time, compensates the Veteran for this variance in the severity of the disability).

In an October 2009 decision, the RO also granted the Veteran's claim of entitlement to service connection for a mood disorder with depressive features and assigned an initial 50 percent rating.  However, the RO instead denied his claims of entitlement to service connection for sleep apnea, fibromyalgia, and radiculopathy of his upper and lower extremities.  In response he appealed for a higher initial rating for his mood disorder and for service connection for the other disorders that were denied.  Id.

In an even more recent January 2010 decision, the RO additionally granted the Veteran's claim for a higher rating for his lumbar spine disability, increasing the rating for this disability from 20 to 40 percent, but only as of April 16, 2008.  He continued to appeal, requesting an even higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise.).  So this claim now concerns whether he was entitled to an initial rating higher than 20 percent prior to April 16, 2008, and whether he has been entitled to a rating higher than 40 percent since.

In a May 2010 decision, the RO also granted the Veteran's claim of entitlement to service connection for GERD with IBS and assigned an initial 10 percent rating.  In a subsequent January 2012 decision, the 10 percent rating for the GERD with IBS was confirmed and continued, but entitlement to service connection for esophagitis also was established as secondary to the GERD with IBS.  The esophagitis was not assigned a rating since the rating for the GERD with IBS was still on appeal.  In an August 2012 decision, however, the GERD with IBS and secondary esophagitis, and not also including fecal incontinence, was assigned a combined 30 percent rating, retroactively effective as of the original date of claim for the GERD with IBS.  So the Veteran is appealing for a rating higher than 30 percent for this disability.  Id.

In January 2014 the Board remanded these claims so the Veteran could have a hearing concerning them, as he had not been notified of his previously-scheduled hearing.  He had this hearing in January 2015 before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.

In March 2015 the Board again remanded these claims, this time however for other necessary development and consideration.  The Board also referred a still additional claim of entitlement to service connection for urinary incontinence (neurogenic bladder) - which, although previously denied and not appealed, had been re-raised during the January 2015 hearing.  Thus, the Board concluded the hearing testimony was tantamount to a petition to reopen this claim.  Since, however, the Board did not have immediate jurisdiction to consider this petition to reopen this claim, the Board referred it to the Agency of Original Jurisdiction (AOJ).  Meanwhile, in February 2015 the RO had issued a decision granting this claim for urinary incontinence and assigning an initial 20 percent rating retroactively effective from October 28, 2014.  A subsequent March 2015 RO decision additionally had confirmed and continued that initial 20 percent rating.  Consequently, absent the Veteran separately appealing either that initial rating or effective date, the Board still does not have jurisdiction to consider this other claim, even these "downstream" issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board conversely does, however, have jurisdiction over a derivative TDIU claim because the Veteran has contended he cannot obtain and maintain substantially gainful employment because of his service-connected disabilities.  Indeed, he also has submitted evidence tending to support this contention.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial-rating or increased-rating claim).  He also has since additionally, during the pendency of this appeal, submitted a formal TDIU claim.

Lastly, although previously before the Board, a rather recent January 2016 decision of a Decision Review Officer (DRO) at the RO granted the claims of entitlement to service connection fibromyalgia and radiculopathy of the lower extremities.  

So, as already alluded to, if the Veteran disagrees with the 10 percent rating initially assigned for the fibromyalgia or the 20 percent ratings initially assigned for the bilateral lower extremity radiculopathy, and/or the effective date of January 20, 2009, he has to separately appeal these "downstream" issues.  Unless and until he does, the Board no longer has jurisdiction over these claims.  See Grantham, supra.

The claims of entitlement to service connection for sleep apnea and bilateral upper extremity neurological disability - including radiculopathy - as well as for higher initial ratings for the low back disability, GERD with IBS, and a TDIU require still further development before being decided on appeal.  Hence, the Board is again remanding these claims, whereas the Board, instead, is going ahead and deciding the claim for a higher initial rating for the mood disorder.  VA's Office of General Counsel (OGC) has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding a claim for a higher rating for a disability forming the basis of the TDIU claim.  See VAOPGCPREC 
6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).


FINDINGS OF FACT

1.  For the entire period under review, the Veteran's acquired psychiatric disorder has at most been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; near- continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control; and difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships. 


2.  The preponderance of the evidence shows that his acquired psychiatric disorder has not caused total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 


CONCLUSION OF LAW

The criteria are met for a higher 70 percent initial rating, though no greater, for the mood disorder with depressive features.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9435 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, including apprising him of the division of responsibilities in obtaining this necessary supporting evidence, and to assist in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This however is an appeal of the initial disability evaluation assigned following the initial grant of service connection for a mood disorder and, consequently, in this circumstance VA is not required to provide additional notice concerning the "downstream" initial rating now at issue.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 12 (2007).  See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), and its progeny, instead of issuing an additional VCAA notice letter in this circumstance for this mental disorder claim, 

the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved.  And this has occurred in this particular instance.  The Veteran was provided this required SOC, also since has been provided Supplemental SOCs (SSOCs), together citing the statutes and regulations governing the assignment of the initial rating for this disability and containing discussion of the reasons or bases for not, instead, assigning a higher initial rating.  He therefore has received all required notice concerning this downstream initial-rating claim.

The Board also finds that all necessary development of the evidence has been completed to satisfy VA's additional obligation that it assist in fully developing this claim.  To this end, VA has obtained the Veteran's service, VA, and private treatment records, also his Social Security Administration (SSA) records.  As well, he has been provided appropriate April 2009 and October 2015 VA examinations, including, as it specifically pertinent to this appeal, assessing and reassessing the severity of his mood disorder with depressive features.  Moreover, he has not indicated any additional records VA should try and obtain on his behalf, which are obtainable, nor are any such records otherwise reasonably identified by the file.  Additionally, the RO/AMC has fully, or at least substantially, complied with the January 2014 and March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As the Board has no notice of any additional relevant evidence not of record and since VA has made all reasonable efforts to obtain evidence necessary to substantiate this claim, VA need provide no further assistance with the development of evidence.

The Veteran's request for a hearing also has been honored.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing:  (i) fully explain the issues and (ii) suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  During the January 2015 videoconference hearing before the Board, this presiding VLJ posed relevant questions, discussed the evidence then of record, and sought to identify pertinent evidence that was not then of record.  In so doing, this presiding VLJ informed the Veteran and his representative of the issues on appeal, including as specifically concerning this particular claim, the basis of the prior determinations and the elements of the claim that were lacking.  There equally is no assertion, by the Veteran or his representative, that VA or this presiding VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conducting of the Board hearing.  Moreover, in their questioning and responses, the Veteran and his representative evidenced their actual knowledge of the elements and evidence needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, this presiding VLJ complied with the duties set forth in Bryant such that the Board may proceed to adjudicating this claim based on the current record. 

Whether a Higher Initial Rating is Warranted for the Psychiatric Disability

By way of background, the October 2009 rating decision granted the Veteran's claim of entitlement to service connection for a mood disorder with depressive features (mood disability), assigning an initial 50 percent evaluation retroactively effective from January 20, 2009.  He filed a timely Notice of Disagreement (NOD) with respect to the assigned evaluation and, after receiving an SOC concerning this "downstream" issue, perfected his appeal of this claim by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200, etc.

The Board will now determine whether the initial rating assigned is appropriate given the severity of this disability.


Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as already alluded to this Veteran is appealing the initial assignment of a disability rating and, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  If there have been variations in the severity of the disability, the rating for the disability must be "staged" to compensate the Veteran for this change.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Indeed, the Court since has extended this practice even to established ratings, so not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a "staged" rating would be necessary.


The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or in relative balance for versus against the claim (equipoise), in which case the claim is granted, or whether instead a preponderance of the evidence is against the claim, in which case the claim conversely is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected mood disability is presently rated under the General Rating Formula for Mental Disorders, but particularly under 38 C.F.R. § 4.130, Diagnostic Code 9435, which provides the following ratings for psychiatric disabilities.  A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A higher 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

An even higher 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

A January 2009 statement of the Veteran's treating VA physician confirmed the Veteran's regular psychiatric treatment since February 2008.  The VA physician further indicated that during this period the Veteran presented with increased mood instability, quickness to anger, and a "fairly consistent state of anxiety," impairing his ability to maintain/sustain effective interpersonal relationships.  The psychiatric disability was further noted as manifesting in hypervigilance in times of stress, impairing his ability to participate in routine interaction.  Ultimately, the VA physician stated that the Veteran's psychiatric manifestations together "caused an inability to function in any employment setting."  

During the April 2009 VA compensation examination, the Veteran detailed the manifestations of his psychiatric disability, including his account of self-isolation, anxiety, depression, and crying "all the time."  The examiner noted that the Veteran was residing with his ex-wife and two children and detailed the difficulties associated with these relationships.   On mental status examination, slow, hesitant and monotonous speech; an anxious and depressed mood; and a very circumstantial though process were noted as abnormal findings.  The Veteran was not noted as presenting any depersonalization, derealization, hallucinations, illusions, delusions, suicidal or homicidal ideation, concentration or memory impairment, or thought deficits.  

The examiner further noted that the Veteran reported being anxious all the time and detailed him being angered very easily.  The examiner stated that the Veteran's psychiatric symptoms were serious and that he was unable to keep a job or socialize.  The Veteran's Global Assessment of Functioning (GAF) score was 45, so reflected as much.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) at 32).  A GAF score of 31 to 40 is indicative of "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61-70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

In July 2012 VA provided the Veteran another psychiatric evaluation, and he again reported his account of psychiatric symptomatology, including anger, depression, and anxiety.  His wife and children were also noted as having moved out because of his irritability, but he maintains a relationship with them.  On mental status examination, he presented with an irritable, anxious and depressed mood; an affect congruent with his mood; mild impairment associated with attention and concentration; depression most of the time; and anxiety "most of the time"; but no other deficits were noted.  The examiner further noted that the Veteran had been unemployed since the year 2005.  At this time, the examiner reported that the Veteran's psychiatric symptoms manifested in an occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's GAF score was 55, so a bit higher than when previously measured.  

During his even more recent August 2015 VA compensation examination, the Veteran reported feeling lonely but had a relationship with his children.  The examiner further observed that the Veteran had been unsuccessful in finding a loving relationship, resided alone, and experienced memory impairment, such as forgetting names, directions or recent events.  On mental status examination, he presented with an anxious and euthymic mood; an affect congruent with his mood; and verbally angry, but no other deficiencies were noted.  The examiner stated that the Veteran's psychiatric disability manifested in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  He was also noted as spending most of his days watching television, working on his home, and doing hose work, while maintaining close friends and good relationship with his family.  His GAF score was 60, so continued to improve.

      Merits

Based on the evidence of record, the Board finds that the Veteran's disability picture, for the entire period under review, most closely approximates a higher 70 percent disability evaluation, though no more.

Initially, the Board finds that the January 2015 Board hearing testimony of the Veteran and his former spouse is competent and credible, so ultimately probative, including with respect to the constellation of his psychiatric symptomatology, such as his self-isolation and social impairment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  What is more, his near-constant anxiety and depression are extensively detailed in the April 2009, July 2012, and August 2015 VA examination reports.  These manifestations affected his ability to function effectively socially or occupationally, as indicated in the January 2009 statement of the commenting VA physician.  The evidence clearly notes that the Veteran has not been employed during the period under review, and this has been attributed to his psychiatric symptoms by competent medical professionals - hence, his derivative TDIU claim.  The July 2012 VA examiner further noted that the Veteran's former spouse and children had moved out of the communal home because of his chronic irritability.  The report of the August 2015 VA examination also discusses memory impairment of such severity that the Veteran often forgets names, directions or even recent events.  The April 2009 and August 2015 VA examination reports also reflect his circumstantial thought process.  While the most recent August 2015 VA examination report suggests the manifestations of his psychiatric disability are at most moderate in nature, as indicated in the 60 GAF score, the Board finds this to be inconsistent with the findings of that examination and all other competent evidence of record, rending this finding more an outlier.

It is important to keep in mind that, as evidenced by use of the phrase "such symptoms as", the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, rather is intended to provide mere examples of the type and degree of the symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran has had a GAF score as low as 45, which, according to the DSM, is indicative of "serious" (not just "moderate") symptoms and consequent impairment, indeed, no friends and unable to keep a job as notable examples.  To award a specific rating, the Board does not need to find that he has all, most, or even some of the listed symptoms in the Diagnostic Code.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, his level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  And, here, it is, but within the umbrella of the 70 percent as opposed to 50 percent rating standards.  38 C.F.R. § 4.130, Diagnostic Code 9435.

While there is definite evidence of occupational and social impairment, there is no competent and credible indication of total occupational and social impairment owing specifically to this service-connected disability.  Admittedly, some who have examined the Veteran believe he is incapable of substantially gainful employment when considering the extent of his mental disorder, but he has a pending TDIU claim that, if granted, will compensate him for this.  As he maintains relationships with his family, albeit at times strained, he does not have the additional social impairment (meaning aside from the occupational impairment) required for a 100 percent rating.  The evidence also does not support a reasonable finding that his psychiatric disability manifests in rendering him a danger to himself or others.  Thus, the manifestations of the psychiatric disability are not of such severity as to warrant an even greater 100 percent schedular rating.  Id.

Extra-Schedular Considerations

Additionally, the Board has considered whether the Veteran's disability warrants referral to the Chief Benefits Director of VA''s Compensation and Pension Service under 38 C.F.R. § 3.321(b)(1) for extra-schedular consideration.  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation(s) is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

The Board finds that the rating criteria and presently assigned disability evaluation (especially at the higher 70-percent level) contemplate the extent of the Veteran's mental impairment.  He has not described, and the evidence does not otherwise suggest, social and/or occupational impairment beyond the scope of that contemplated by the regular schedular rating criteria.  So a referral in this instance is not shown to be warranted.


ORDER

A higher 70 percent initial disability rating is granted for the mood disorder with depressive features, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

The December 2015 VA sleep apnea examination and January 2016 supplemental VA neurological opinions are inadequate, and it is incumbent on the Board in this situation to remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided.).

The December 2015 VA examiner relied largely, if not entirely, on medical evidence or the lack thereof and does not reflect adequate consideration of the competent lay evidence of record.  This specifically includes the Veteran' account of being unable to lose weight due to symptomatology associated with his service-connected low back disability, which is especially troubling since the VA examiner acknowledged that excessive weight may aggravate the disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Buchanan v. Nicholson, 451 F.3d at 1336-37 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


The January 2016 VA examiner provided an opinion addressing only a direct theory of entitlement and does not address whether the claimed bilateral upper extremity disability was aggravated by service-connected disabilities.  Two opinions are required for secondary service connection claims:

1) is the claimed disorder "caused by" or "due to" the 
service-connected disability; and,

2) is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation).

An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (b).

Significantly, the Board must consider all potential theories of entitlement reasonably raised by the record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("...where the claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim."); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (In adjudicating a claim the Board must consider all potential bases of entitlement).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that, where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the Court (CAVC) has jurisdiction by virtue of an NOD satisfying Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).


The December 2015 and January 2016 VA examination reports obtained in connection with the Veteran's GERD with IBS claim must be supplemented.  A review of the reported symptoms suggest the Veteran experiences fecal incontinence, requiring the usage of absorbent pads, but applicable diagnostic criteria do not contemplate such symptoms, although the Schedule of Ratings-Digestive System, contain diagnostic criteria that do contemplate such symptomatology.  See 38 C.F.R. § 4.114, Diagnostic Codes 7319-7346, 7332, 7334.  Importantly, the available medical evidence does not provide an adequate basis for the Board to determine whether such symptoms predominate the service-connected disability and additional medical examination is necessary.  38 C.F.R. § 19.9.  Thus, the Board must remand to obtain additional medical evidence and to allow the RO to consider whether extra-schedular consideration is warranted.  

The Board additionally must reconsider the low back disability claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Veteran's low back disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  These applicable diagnostic criteria involve examination of range of motion.  His most recent VA examination findings, from August 2015, do not meet the specifications of Correia.  Specifically, the examination report does not provide a clear indication of the low back range of motion findings that were obtained on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).


The record on appeal also suggests the Veteran continues to receive ongoing VA and private treatment, but records generated since the January 2016 SSOC have not been obtained and associated with the claims folder so they, too, may be considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Thus, attempts must be made to obtain these additional records, assuming they exist.

Finally, in light of Rice and the remand of the sleep apnea, bilateral upper extremity neurological disability, low back disability, and GERD with IBS claims, the derivative TDIU claim also must be remanded because it is "inextricably intertwined" and, consequently, must be considered together with these several other claims, rather than independently.  That is to say, a decision by the Board on this TDIU claim, at least at this juncture, would be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011); Vargas-Gonzales v. West, 12 Vet. App. 321, 328 (1999). 

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the Veteran to identify all sources of private sleep apnea, upper extremity neurological, low back disability, and GERD with IBS treatment, hospitalization or evaluation since January 2016.  Then undertake all necessary efforts to obtain all identified private treatment records.  Also obtain all outstanding VA sleep apnea, upper extremity neurological, low back disability, and GERD with IBS treatment or hospitalization records, dated from January 2016 to the present.  Document all efforts to obtain these additional records.  All negative response(s) must be in writing and associated with the claims folder.  The Veteran also must be appropriately notified if unable to obtain certain records.

2.  After receiving all additional medical treatment records, afford the Veteran a VA medical examination addressing his service-connection claim for sleep apnea.  The examiner must review the claims file and provide the following information:

A) Identify all sleep apnea pathology present, if any.  

B) Indicate the likelihood (very likely, as likely as not, or unlikely) this claimed disorder:

(i) incepted during the Veteran's service;  

(ii) is otherwise etiologically related or attributable to his service, including diagnosed sinusitis or nasal trauma;  

(iii) was caused by a service-connected disability, including but not limited to fibromyalgia and the low back disability; and

(iv) is aggravated by a service-connected disability, including but not limited to the fibromyalgia and low back disability.  In providing this opinion, the examiner is to specifically asked to consider and address any impairment related to the Veteran's service-connected disability(ies) (e.g., an impaired ability to exercise and/or manage his weight, such as owing to his low back disability). 

All opinions must be supported by explanatory rationale.


3.  Also after receiving all additional medical treatment records, afford the Veteran a VA compensation examination addressing his service-connection claim for bilateral upper extremity neurological disability, including especially radiculopathy.  The examiner must review the claims file for the pertinent history and provide the following information:

A) Identify all upper extremity neurological pathology present, if any, specifically ruling out or diagnosing acute and subacute peripheral neuropathy, or of the "early onset" variety, and radiculopathy.  

B) With respect to each identified condition, indicate the likelihood (very likely, as likely as not, or unlikely) the disorder:

(i) incepted during the Veteran's service or, if applicable, within one year of separation;  

(ii) is otherwise etiologically related or attributable to his service;  

(iii) was caused by a service-connected disability, including but not limited to his fibromyalgia and low back disability; and

(iv) is aggravated by a service-connected disability, including but not limited to his fibromyalgia and low back disability.

All opinions must be supported by explanatory rationale.

4.  As well, after obtaining all additional treatment records, schedule the Veteran for a VA examination reassessing the severity of his service-connected low back disability.

All indicated tests should be performed and all findings reported in detail.  The examiner should provide complete range-of-motion findings for the lumbar spine, reported in degrees.  The examiner should measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should determine whether the low back disability is manifested by weakened movement, premature or excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss.

If there is pain on motion, the examiner should note the point in the range of motion where pain occurs.  In addition, if there are flare-ups, the examiner should, to the extent possible, note any additional limitation of motion during flare-ups.

The examiner should specifically identify any evidence of neurological impairment associated with the low back disability, including lower extremity radiculopathy, especially since this also is a service-connected disability.  Also specify the severity of this associated impairment in terms of whether mild, moderate, moderately severe or severe.

The examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome (IVDS) and should describe the frequency and duration of any periods during which IVDS has required bed rest prescribed by a physician and treatment by a physician. 

5.  Still yet, after obtaining all additional treatment records, schedule another VA compensation examination reassessing the severity of the Veteran's service-connected GERD with IBS and secondary esophagitis and fecal incontinence.

The examiner is also specifically asked to comment on whether the Veteran has complete loss of sphincter control; extensive leakage and fairly frequent involuntary bowel movements; occasional involuntary bowel movements, necessitating wearing of pad; constant slight, or occasional moderate leakage; or healed or slight impairment, without leakage.  The examiner is to specifically detail and address the nature extent and severity of any fecal incontinence; the method(s) utilized to manage the manifestation, and state what manifestations predominates of the service connected disability.

All necessary diagnostic testing and evaluation should be performed.  The examiner must fully describe the symptoms associated with this service-connected disability, including any impact on the Veteran's employability and daily activities.


6.  After completing this additional development, and any other determined to be warranted, readjudicate these remaining claims, including the derivative TDIU claim, in light of all evidence relevant to these claims.  If any claim continues to be denied, or is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to respond to it before returning the file to the Board for further consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


